Citation Nr: 0913219	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disorder, 
secondary to post-arthrotomy, right knee, with residual 
effusion and instability.

2.  Entitlement to service connection for low back disorder, 
secondary to post-arthrotomy, right knee, with residual 
effusion and instability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney At 
Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 21, 1971 to June 
15, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The appellant's current left knee disorder did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service, or causally related to or otherwise aggravated 
by a service-connected disability.

2.  The appellant's current low back disorder did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service, or causally related to or otherwise aggravated 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disorder is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  A low back disorder is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in September 2005 and March 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claims were readjudicated in the 
February 2007 statement of the case.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There exists no evidence of record substantiating incurrence 
of either a left knee disorder or low back disorder during 
his active service, nor is there evidence demonstrating that 
these disorders are due to a service-connected disability.  
Moreover, the first diagnosis of either a left knee disorder 
or a low back disorder arose decades after the appellant's 
active service and there is no competent evidence suggesting 
a link between these current conditions and his military 
service many years ago.  Therefore, no medical examination is 
required as to this issue.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the appellant served on active duty from May 
21, 1971 to June 15, 1971.  In June 2005, the claims for 
service connection for the disorders at issue were received, 
claiming that both his left knee disorder and low back 
disorder are secondary to his post-arthrotomy, right knee, 
with residual effusion and instability.

The evidence of record demonstrates that the appellant does 
not currently have a service-connected disability.  As such, 
with respect to determining service connection on a secondary 
basis for a left knee disorder and a low back disorder, the 
Board finds that these claims are denied as a matter of law.  
Id.; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence of record does not demonstrate that the 
appellant or the record has raised the theory of entitlement 
to service connection on a direct basis.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 553-554 (2008).  In this case, 
the appellant is represented by an attorney, who claimed 
these issues as secondary to the appellant's right knee 
disorder in a statement received by VA in June 2005.  
Accordingly, the Board finds that there is no ambiguity to be 
resolved with a sympathetic reading or a liberal construction 
of the pleadings.  Id. at 554.  


ORDER

Service connection for left knee disorder, secondary to post-
arthrotomy right knee with residual effusion and instability, 
is denied.

Service connection for low back disorder, secondary to post-
arthrotomy right knee with residual effusion and instability, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


